United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.P., Appellant
and
U.S. POSTAL SERVICE, SOUTHEASTERN
PROCESSING & DISTRIBUTION CENTER,
Southeastern, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-231
Issued: April 2, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On November 8, 2012 appellant, through her attorney, filed a timely appeal of the
July 26, 2012 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP)
denying her request for reconsideration. Because more than 180 days elapsed from the most
recent merit decision dated April 4, 2012 to the filing of this appeal, the Board lacks jurisdiction
to review the merits of the case pursuant to the Federal Employees’ Compensation Act1 (FECA)
and 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether OWCP properly denied appellant’s request for further merit review
of her claim pursuant to 5 U.S.C. § 8128(a).
On appeal, appellant’s attorney contends that a June 14, 2012 medical report from
Dr. Brett R. Horwitz, an attending Board-certified orthopedic surgeon, provided a sufficiently
1

5 U.S.C. § 8101 et seq.

rationalized medical opinion to establish that appellant’s chronic right shoulder condition and
proposed right shoulder surgery as causally related to her employment duties.
FACTUAL HISTORY
This case was previously before the Board. In an April 4, 2012 decision, the Board
affirmed a June 6, 2011 OWCP decision that found appellant did not establish a recurrence of a
medical condition on June 14, 2009 causally related to her accepted employment injuries.2 The
facts and history relevant to the present appeal are hereafter set forth.3
In a July 16, 2012 letter, appellant, through her attorney, requested reconsideration before
OWCP and submitted additional evidence. In a June 14, 2012 report, Dr. Horwitz noted that
appellant had been under his care since a June 7, 2008 employment injury. He opined that her
right rotator cuff impingement syndrome was caused by repetitive work duties and stressful
maneuvers on a regular basis as a mail handler and necessitated subacromial decompression
surgery. Dr. Horwitz’s physical findings included subacromial bursitis, tendinitis, rotator cuff
impingement syndrome and dysrhythmic range of motion. He noted that the chronic
impingement syndrome had been resistant to conservative treatment. Dr. Horwitz advised that
the proposed surgery was needed to decrease appellant’s pain and increase her range of motion.
He concluded that the expected outcome of the surgery was to make her more functional in her
mail handler job.
In a July 26, 2012 decision, OWCP denied appellant’s July 16, 2012 request for
reconsideration. It found that Dr. Horwitz’s report was duplicative and repetitious of his prior
reports.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128 of FECA,4
OWCP’s regulations provide that a claimant must: (1) show that OWCP erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by OWCP; or (3) constitute relevant and pertinent new evidence not previously
considered by OWCP.5 To be entitled to a merit review of an OWCP decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.6 When a claimant fails to meet one of the above standards, OWCP
2

Docket No. 11-1931 (issued April 4, 2012).

3

OWCP accepted that on June 7, 2008 appellant then, a 57-year-old mail handler, sustained a sprain,
impingement syndrome and rotator cuff tendinosis of the right shoulder as a result of pulling equipment at work.
Appellant returned to work as a modified nixie effective June 9, 2008 and continued to receive medical treatment.
4

5 U.S.C. §§ 8101-8193. Section 8128(a) of FECA provides that the Secretary of Labor may review an award
for or against payment of compensation at any time on her own motion or on application. 5 U.S.C. § 8128(a).
5

20 C.F.R. § 10.606(b)(3). See J.M., Docket No. 09-218 (issued July 24, 2009); Susan A. Filkins, 57 ECAB
630 (2006).
6

Id. at § 10.607(a). See S.J., Docket No. 08-2048 (issued July 9, 2009); Robert G. Burns, 57 ECAB 657 (2006).

2

will deny the application for reconsideration without reopening the case for review of the
merits.7
ANALYSIS
By decision dated June 6, 2011, OWCP denied modification of its finding that the
medical evidence was insufficient to establish that appellant sustained a recurrence of a medical
condition on June 14, 2009 causally related to her accepted employment injuries. On April 4,
2012 the Board affirmed the June 6, 2011 decision. On July 16, 2012 appellant’s attorney
requested reconsideration.
Appellant’s request for reconsideration neither alleged nor
demonstrated that OWCP erroneously applied or interpreted a specific point of law. She did not
advance a new and relevant legal argument not previously considered.
On appeal, appellant’s attorney contended that Dr. Horwitz’s June 14, 2012 medical
opinion was sufficiently rationalized to establish that her chronic right shoulder condition and the
proposed right shoulder surgery were causally related to her employment duties.
Appellant did not submit relevant and pertinent new evidence not previously considered.
The June 14, 2012 report from Dr. Horwitz, while new to the record, repeated his opinion from
his prior reports of record which addressed the relationship between appellant’s current right
shoulder condition and proposed shoulder surgery to her mail handler work duties. The
submission of evidence which repeats or duplicates evidence already in the case record does not
constitute a basis for reopening a case.8 Thus, the Board finds that Dr. Horwitz’s June 14, 2012
report is duplicative of that dated April 20, 2011 and is insufficient to warrant further merit
review of appellant’s claim.
The Board finds that OWCP properly determined that appellant was not entitled to
further review of the merits of her claim pursuant to any of the three requirements under section
10.606(b)(3) and properly denied her July 16, 2012 request for reconsideration.
For reasons stated, the Board finds that the evidence submitted by appellant in support of
her request for reconsideration is insufficient to warrant further merit review.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for further merit review
of her claim pursuant to 5 U.S.C. § 8128(a).

7

20 C.F.R. § 10.608(b). See Y.S., Docket No. 08-440 (issued March 16, 2009); Tina M. Parrelli-Ball, 57 ECAB
598 (2006).
8

E.M., Docket No. 09-39 (issued March 3, 2009); D.K., 59 ECAB 141 (2007).

3

ORDER
IT IS HEREBY ORDERED THAT the July 26, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 2, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

